Citation Nr: 1540241	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  10-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected anxiety disorder not otherwise specified with features of posttraumatic stress disorder (PTSD) ("psychiatric disorder").

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for a psychiatric disorder and assigned a 10 percent disability rating.  In a January 2012 rating decision, the RO increased the rating to 30 percent.  

In April 2013, the Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In a June 2014 decision, the Board increased the Veteran's initial rating for his psychiatric disorder from 30 percent to 70 percent.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) seeking the maximum, 100 percent schedular rating.  In a November 2014 Order, the Court vacated the portion of the Board's June 2014 decision that denied entitlement to a rating higher than 70 percent for a psychiatric disorder, and remanded the matter to the Board for readjudication consistent with the November 2014 Joint Motion for Partial Remand.  

The June 2014 Board decision also included a remand regarding the issue of TDIU.  Based on the current record, including the subsequent VHA medical expert opinion obtained in May 2015, that issue is ready for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence preponderates against a finding that the Veteran's psychiatric disorder has been manifested by total social and occupational impairment during the appellate period.  

2.  The evidence shows that the aggregate of the Veteran's service-connected disabilities preclude gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for a service-connected psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9413 (2015).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Regarding the issue of entitlement to TDIU, as that benefit is granted in full in this decision, no discussion of VA's duties to notify and assist is necessary.  

As to the rating for the Veteran's psychiatric disorder, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA treatment records, Vet Center treatment records, records from the Social Security Administration (SSA), and lay evidence.  No additional pertinent evidence has been identified by the Veteran.  The record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  

The Veteran was provided VA psychiatric examinations in July 2009, July 2011, and March 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In each case, the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings.  The examination reports are adequate because they describe the Veteran's psychiatric symptoms in sufficient detail so that the Board's evaluation of the disorder is a fully-informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In April 2013, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met regarding the rating claim for the Veteran's psychiatric disorder, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating - Psychiatric Disorder 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413, which is rated under the General Rating Formula for Mental Disorders (General Rating Formula).  His psychiatric disorder is currently assigned a 70 percent disability rating for the entire period on appeal.  

Under the General Rating Formula, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id. 
 
During the period on appeal, the record reflects that the Veteran was being followed by the Mental Health Clinic at the Providence VA Medical Center and was attending group and individual therapy, as well as marital counseling, at the Vet Center in Warwick.

A December 2008 Vet Center intake form reflects that the Veteran avoided groups, isolated himself, experienced insomnia and road rage, had few friends, and had trouble remembering names.  A June 2009 progress note from the Vet Center indicates that the Veteran often felt aggravated to the point of distraction, and when driving he would cut people off, run lights, and become aggravated for no reason.  

According to a July 2009 VA psychiatric examination report, the Veteran stated that he had no friends, and while he denied being involved in physical fights, he endorsed anger outbursts that were manifested, for example, as road rage in which he would swear at other drivers.  The examiner noted no delusions or hallucinations, and the Veteran denied suicidal ideation.  

A September 2009 Vet Center progress note includes an assessment that the Veteran and his wife had longstanding dysfunctional communication styles that caused each of them anxiety.  A June 2010 progress note reflects that the Veteran's mood had improved.  According to a November 2010 group therapy note, the Veteran stated that he preferred to be alone or just with his immediate family during the holidays.  

According to a May 2011 SSA evaluation report, the Veteran's affect was flat, he presented as depressed, and he had word retrieval issues.  The examiner found the Veteran's memory to be average, although noted that the Veteran asked for repetition.  The Veteran reported that he worked from 1995 to 2010 as a security officer, but that extensive medical issues and severe emotional distress made it impossible to maintain that employment.  He stated that he experienced mood swings, was highly anxious, and was easily frustrated, agitated and irritable.  He reported that it was a struggle to concentrate and focus.  He stated that his wife handled all of the finances.  The Veteran described difficulty sleeping, and stated that he was fearful of large crowds and was short-tempered with people.  The examiner noted no hallucinations, and the Veteran denied suicidal ideation.  The examiner noted that the Veteran was receiving counseling twice a month through the Disabled Veterans Program, and noted that he had few friends and had become isolated.  The examiner assigned a GAF score of 49.  

A June 2011 Vet Center progress note indicates that the Veteran and his wife argued incessantly, and that there was significant marital discord.  According to an October 2011 therapy note, the Veteran stated that he was getting into arguments with everyone, especially his wife.  

A second VA examination was conducted in July 2011.  The examiner noted no change since the Veteran's last examination, opined that the Veteran's psychiatric disorder had a minimal negative impact on his employment, and assigned a GAF score of 65.  The examiner noted various activities such as golf and babysitting grandchildren. 

A November 2011 progress note further elaborates on the Veteran's family and marital discord, including continual arguing. 

According to a statement from the Veteran's wife in January 2012, the Veteran was very depressed and required medication.  She stated that he would get agitated and argumentative very easily, and that the smallest thing would bother him.  She reported that he did not sleep well.  She also stated that he did not want to go out and preferred to be alone.  

At the Veteran's April 2013 Board hearing, he testified that his memory was "horrible."  He denied suicidal ideation.  He described his anger and irritability issues, and stated that he isolated himself and was not regularly sociable with anyone other than his wife.

The Veteran was afforded a third VA psychiatric examination in March 2014.  The examiner noted that the Veteran socially isolated himself, and that his social contact was limited to his wife and the members of his group therapy.  The examiner noted the Veteran's report of irritability and angry outbursts, such as confronting others verbally in driving situations.  The Veteran reported that he previously had been having difficulty with memory when he was working.  The examiner noted that the Veteran had attended anger management.  He noted symptoms that included: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.    

In a July 2014 VA addendum opinion that addressed the issue of employability, the examiner noted that the Veteran had the ability to play nine holes of golf daily and to engage in child care daily for his grandchildren.  She also found that the Veteran was able to attend to all hygiene, drive, engage socially, and had the cognitive ability to manage finances.  The examiner noted that while the Veteran had been diagnosed with a cognitive disorder, the condition was mild and the Veteran continued to engage in complex tasks that included child care, financial matters, grocery shopping, and preparing meals.  The examiner also concluded that the Veteran's service-connected anxiety disorder only resulted in occasional impairment, and she stated that occasional impairment did not render the Veteran unable to secure employment. 

In an August 2014 response, the Veteran asserted that the July 2014 VA opinion was based on inaccurate facts.  He clarified that he only played golf when he was in Florida for three to four months of the year, and that the golf course was across the street from his condominium.  He reported that he would push his golf cart across the street and play with other members at 7:00 AM.  He stated that he played on a par 3 course, and that the game concluded by 9:00 AM.  He reported that this activity would get him away from his wife, as they were otherwise together for the rest of the day.  The Veteran reported that while he was in Rhode Island, he had only played golf three times - once with a friend and twice with his brother.  The Veteran stated that he used to be a better golfer, but that after his rotator cuff operation, his cancer in his right kidney, and his prostate cancer treatment, all of which occurred in 2010, his condition declined, he became weak and tired, and his hands shook constantly.  The Veteran also stated that he did not provide daily care for his grandchildren, but rather only when their parents wanted to go out.  He reported that his wife handled the financial matters.  The Veteran stated that he was able to drive and help with shopping, and that he was only able to prepare small, simple meals.  

A May 2015 VHA medical expert opinion, in the course of addressing the issue of employability, noted the functional impairment caused by the Veteran's psychiatric disorder.  The medical expert opined that, based on the record, the Veteran would have difficulty with emotional control in situations that involved high stress, large numbers of people, and conflicting demands.  The medical expert also opined that the Veteran would have difficulty in his interactions with others due to his emotional lability, and that his depression likely led to difficulty initiating new activities as well as reduced motivation.  The VHA expert noted that the effects of the Veteran's service-connected psychiatric disorder could not be distinguished from the effects of his nonservice-connected residuals of cerebral aneurysm.  He stated that the Veteran's stroke and associated changes in memory and emotional state likely aggravated the Veteran's preexisting PTSD by increasing his emotional lability.  The VHA expert concluded that the stroke residuals likely led to impairment in interpersonal relationships; however, he also concluded that the Veteran's memory difficulties were relatively mild, as evidenced by average performance testing reported on psychological evaluation in 2011.   

The evidence preponderates against a finding that the Veteran's psychiatric disorder should be rated higher than 70 percent disabling.  To satisfy the criteria for the next higher (i.e. 100 percent) disability rating under the General Rating Formula for Mental Disorders, the evidence would need to show total occupational and social impairment, as demonstrated by symptoms of such severity that they are on par with examples such as persistent delusions or hallucinations, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives or own name.  Although the symptoms listed under the rating criteria for a 100 percent rating are neither exhaustive nor required for such rating, they provide examples demonstrating impairment of cognitive and social functioning on a very high level. 

As described in the section below, the Board finds the Veteran to be unemployable, which is initially suggestive of total occupational impairment under the rating formula for mental disorders.  However, the Board's employability determination is based on the aggregate impact of the Veteran's service-connected disabilities, and not upon his psychiatric disorder alone.  Additionally, the record does not reflect that the Veteran experiences total social impairment.  While the Veteran's treatment records reflect that he has isolated himself and that his only regular social contact is with his wife and with the members of his group therapy, his treatment records and personal lay statements reflect that he is, in fact, able to interact with others.  For example, in an August 2014 statement, the Veteran reported that he played golf when he was in Florida for three to four months of the year.  He reported that he was able to push his golf cart across the street and play with other members on a par 3 course.  He reported that, after this activity, he would spend the rest of the day with his wife.  The Veteran also stated that he provided care for his grandchildren when their parents wanted to go out.  He stated that he was able to drive and help with shopping, and that he was able to prepare small, simple meals.  

The Veteran's detailed report from August 2014 is one example in which, from his own words, the Veteran essentially describes someone who is able to engage in social activities with others, is able to maintain a marriage - however problematic it may be - in which he spends most of the day with his wife, is able to watch grandchildren when called upon by their parents, is able to drive and help with shopping, is able to prepare small meals, and is able to play golf - however limited on a par 3 course - for at least a few months out of the year.  This report does not paint a picture of someone who is unable to interact with others or is essentially unable to function, as would be required under the criteria for the maximum, 100 percent rating for a psychiatric disorder.   

The Veteran's Vet Center records reflect notations of anger outbursts and unprovoked irritability that have manifested, for example, as road rage and have caused marital discord.  The March 2014 VA examiner in particular noted that the Veteran had attended anger management.  However, these symptoms are already contemplated by the 70 percent rating currently assigned.  Likewise, while the March 2014 VA examiner noted symptoms that included speech intermittently illogical, obscure, or irrelevant and difficulty in adapting to stressful circumstances, including work or a work-like setting, these symptoms are also being compensated by the 70 percent rating already in effect.  The Veteran's volatility, angry outbursts, and inability to establish and maintain effective work and social relationships demonstrate social and occupational impairment with deficiencies in most areas, but do not rise to the level of total social and occupational impairment.  

The record does not demonstrate any of the types of symptoms provided as examples of the most severe impairment, such as persistent delusions or hallucinations, persistent danger of hurting self or others, or memory loss of names of close relatives or own name.  As discussed by the May 2015 VHA medical expert, the May 2011 SSA evaluation included a determination that the Veteran's memory was average.  The Veteran's treatment notes do not reflect persistent suicidal or homicidal ideation, much less a persistent danger of hurting self or others.  And according to the Veteran's VA treatment records, he regularly denied delusions or hallucinations.  While the list of symptoms provided in the rating criteria for psychiatric disorders are merely examples, they illustrate a level of severity that results in total occupational and social impairment, and essentially renders a person unable to function in society.  While the Veteran has described, in detail, the various limitations in the frequency and duration of his activities (see August 2014 statement), his statements demonstrate that he is nevertheless capable of performing these activities, such as golfing on a par 3 course and watching his grandchildren.  A 100 percent rating is reserved for an individual who experiences total impairment such that he or she is unable to engage in these activities at all.

For example, the July 2014 VA addendum opinion included a determination that the Veteran was able to attend to all hygiene, drive, engage socially, and had the cognitive ability to manage finances.  The examiner noted that while the Veteran had been diagnosed with a cognitive disorder, the condition was mild and the Veteran continued to engage in complex tasks that included child care, financial matters, grocery shopping, and preparing meals.  While the Veteran responded in August 2014 that he was only able to prepare small meals, and that he only watched the grandchildren when their parents wanted to go out, his report nevertheless demonstrates that he was able to engage in these activities, albeit with limitations.  And while he stated that his wife handled financial matters, his report is not necessarily inconsistent with the July 2014 VA addendum report opining that the Veteran was able to handle financial matters, if he so chose.        

In addition, the Board notes that the Veteran's lowest GAF score during the appeal period was 49, which denotes serious symptoms or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), according to the DSM-IV.  However, lower GAF scores are available to reflect more severe symptoms and impairment.  For example, a GAF score of 21-30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  The Veteran has not been shown to have GAF scores in these lower ranges.    
    
Moreover, none of the VA examiners who evaluated the Veteran during the course of the appeal period determined that he experienced total occupational and social impairment.  And while the VHA medical expert concluded that the Veteran would have difficulty with emotional control in situations that involved high stress, large numbers of people, and conflicting demands, and that the stroke residuals likely led to impairment in interpersonal relationships, all of the limitations described by the VHA expert fall short of total social impairment.    

As a result of the foregoing, the highest, 100 percent disability rating for a psychiatric disorder is not warranted in this case.     

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R.  § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's disability, which is productive of unprovoked irritability and angry outbursts, sleep impairment, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  These manifestations fit squarely within the general rating criteria for mental disorders, which divide the varying degrees of mental impairment into broad categories.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder, and referral for consideration of extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities or of a common etiology are considered as one disability.  38 C.F.R. § 4.16(a).  

As the Veteran's service-connected disabilities include a psychiatric disorder currently rated as 70 percent disabling, he meets the criteria for consideration of TDIU on a schedular basis.  He is also service connected for residuals of prostate cancer and erectile dysfunction associated with residuals of prostate cancer.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Veteran contends that his service-connected disabilities have rendered him unemployable.  He has asserted that he left his previous job because he was no longer able to work due to his symptoms of feeling weak and tired, and due to his hands shaking.  See, e.g., August 2014 statement.  

According to a May 2011 SSA evaluation, the Veteran reported that he worked from 1995 to 2010 as a security officer, but that extensive medical issues and severe emotional distress made it impossible to maintain that employment.  The SSA determined that the Veteran was disabled due to his conditions, although it did not distinguish between the functional impairment caused by his service-connected versus nonservice-connected disabilities.  

In a May 2015 report, a VHA medical expert described the functional impairment caused by the Veteran's various disabilities.  He noted that the functional impairment caused by the nonservice-connected cerebral aneurysm residuals could not be distinguished from the impairment caused by the service-connected psychiatric disorder, and opined that the former condition likely aggravated the latter.  As a result, the Board will consider all of the effects of those conditions together, since they cannot be distinguished.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998).  

Given the limitations discussed by the VHA medical expert, particularly with regard to the effects of the Veteran's stroke residuals that are intertwined with his psychiatric disorder, but also concerning the aggregate effects of the Veteran's other service-connected disabilities, the Board finds that this Veteran is unable to maintain gainful employment.  The combination of his emotional lability, his physical weakness, and his hand tremor cause him to be unemployable.  Although SSA disability determinations are not binding on Board decisions, and although the May 2011 SSA evaluation does not distinguish between service-connected and nonservice-connected disabilities, the Board nevertheless finds the SSA evaluation to be helpful in demonstrating the limitations and impairment caused by the Veteran's conditions, at least with regard to his service-connected disorders.  

In light of the VHA medical expert findings, which are highly probative, as well as the Veteran's lay reports and the evidence contained in his SSA disability records, the Board finds that, in this particular case, the Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment.  As the Veteran's service-connected disability ratings meet the schedular requirements for consideration of TDIU on a schedular basis, and as the evidence shows that the Veteran is unemployable as a result of those disabilities, the assignment of TDIU is warranted.


ORDER

An initial rating in excess of 70 percent for a service-connected psychiatric disorder is denied. 

Subject to the laws and regulations governing payment of monetary benefits, TDIU is granted. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


